Citation Nr: 0020865	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  92-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scars of the left hand.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1957 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1991.  The Board issued a decision on the matter 
in August 1993.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court").  In August 1996 the Court, 
inter alia, vacated the Board's decision as to the issue of 
entitlement to a compensable evaluation for scars of the left 
hand, and remanded the matter to the Board for further 
action.  Pursuant to the Court's decision, the case was 
remanded to the RO in February 1997, October 1997, and again 
in September 1999.  

The Board notes that although the veteran's primary 
contention is that he has weakness in his left hand due to 
his inservice jeep injury, he has claimed on various medical 
reports that this weakness began shortly after his injury, on 
one occasion estimating about one to six months after his 
injury.  He remained in service for two-and-one-half months 
after the injury.  In addition, his statements in connection 
with the increased rating claim are to the effect that he 
believes he is entitled to compensation for the symptoms.  
These statements constitute an informal claim for service 
connection on a direct basis.  However, this matter has not 
been adjudicated, and the veteran's notice of disagreement 
and substantive appeal cannot be construed as a disagreement 
with a failure to adjudicate this matter; accordingly, the 
matter is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Weakness in the left upper extremity, with symptoms 
including loss of grip in the left hand, have not been shown 
to be manifestations of, or due to, service-connected left 
hand scars, residual of an injury.  

3.  Service-connected scars are manifested by small, well-
healed, scars which are not painful, keloid, or adherent, and 
do not limit the motion of the hand or wrist.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, Part 4, Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitutes a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Factual Background

Service medical records show that on a November 1956 
preinduction examination, there was a scar on the left elbow.  
In July 1957, the veteran was in a jeep accident, and was 
treated for multiple superficial lacerations and abrasions of 
the upper surface of his left hand.  X-rays showed no bony 
abnormalities.  Approximately ten days later, he was seen 
with minimal edema and very slight limitation of motion of 
the joints of the fingers.  Two days later, it was noted that 
the edema had subsided and that range of motion was normal.  

The veteran filed a claim for service connection in October 
1957, stating that he had an injury to the left hand, with 
grip loss.  A VA examination was conducted in December 1957, 
at which time the veteran complained that the left hand was 
weak.  On examination, all joints in the upper and lower 
extremities had full range of motion without pain, 
tenderness, swelling or crepitation on motion.  There were 
two small scars, less than one centimeter in diameter, on the 
dorsum of the left hand.  The grip was good and scars were 
non-adherent.  X-rays were negative for signs of bone or 
joint injury.  

Based on those records, in June 1958, the RO granted service 
connection for left-hand scars, and assigned a noncompensable 
rating.  

According to a February 1961 medical statement from W. 
Jarrell, M.D., the veteran had scars and some weakness in the 
left hand grip, due to his inservice jeep accident.  

VA treatment records show that in May 1990, the veteran was 
evaluated for pain and swelling of the left hand, and reflex 
sympathetic dystrophy of the left hand.  Diminished grip 
strength in the left upper extremity was noted.  X-rays in 
the left hand and wrist, to rule out osteoporosis, resulted 
in an impression of a negative X-ray of the left hand; soft 
tissue swelling of the left wrist; and no evidence of 
osteoporosis.  

A rehabilitation medicine service (RMS) note dated in May 
1990 reported clinical diagnoses of chronic neck pain 
radiating to the left shoulder and arm, and pain and swelling 
of the left hand.  Secondary diagnoses were cervical 
spondylosis and reflex sympathetic dystrophy of the left 
hand.  His treatment included physical therapy, including 
grip strengthening exercises.  In July 1990, the veteran 
complained of constant pain in his left hand, and continued 
physical therapy was recommended.  In July 1992, it was noted 
that the veteran claimed left hand weakness, but it was felt 
that he had poor effort in the left hand grip, and that there 
was no motor weakness.  

VA outpatient treatment records show several occasions from 
July 1993 to September 1998 on which weakness in the left 
upper and lower extremities was noted.  In July 1993, he 
reportedly had weakness in the left upper extremity since an 
accident in service.  

On a VA examination of the hand in June 1998, the examiner 
noted that the claims file had been reviewed.  The veteran 
stated that he had cut his left hand in a jeep accident in 
service, and that he had picked glass out of the hand for ten 
to fifteen years.  He had gradually lost grip strength.  On 
examination, he could not move the left arm or hand.  He 
could not grasp, push, pull, twist, or probe.  There was no 
motion of the left hand.  There was no bone or muscle loss.  
The hand was smaller than the right hand, but appeared 
normal, and there was no wasting.  The diagnosis was 
paralysis of the left hand with sensory retention, post-
traumatic.  The only scarring was on the dorsum of the left 
hand, which was not painful, keloid, adherent, or limiting 
the motion of parts involved. 

On a VA neurological examination in June 1998, the examiner 
also noted that the claims file had been reviewed.  The 
veteran stated that he had a history of pain and decreased 
use of the left arm and leg which had progressively worsened 
since a motor vehicle accident in service.  On examination, 
the veteran was unable to cooperate with the examination 
secondary to pain on any manipulation of the left arm or leg.  
However, there was no atrophy of muscles noted in the left 
arm or leg.  The veteran was unable to lift the deltoid, move 
the biceps or triceps, or get a good grip; all were less than 
2/5.  There was decreased sensation to touch throughout the 
left side.  The examiner noted that the weakness present on 
the left side was "difficult to explain, given the lack of 
muscle wasting or contracture, given the thirty year history 
of his injury."  A computerized tomography (CT) scan was 
recommended, to rule out an intracranial lesion; the scan, 
conducted in July 1998, was within normal limits.  X-rays of 
the left hand showed primary degenerative arthritis in the 
left first carpal metacarpal, and minimal degenerative 
changes at the distal interphalangeal, of the second and 
third fingers, with no other abnormality.  

On a VA muscles examination in November 1999, the examiner 
noted that the file had been reviewed prior to the 
examination.  The veteran reported that he had cut the left 
hand in a jeep accident in service.  It had healed, but he 
had started losing grip and currently did not have any grip.  
Now, he could not move his entire left upper extremity from 
the shoulder down.  His activity was limited by fatigue and 
inability to move his entire left upper extremity.  On 
examination, there was a one-by-two centimeter scar of the 
dorsum of the left hand, which was nontender and 
"insignificant in appearance."  There was no tissue loss or 
adhesions.  Tendon damage was questionable.  Bone or nerve 
damage was not determined.  Muscle strength was very poor; 
there was no muscle strength in the left hand, except for 
weak movement of the left thumb.  He carried the left arm as 
though it was paralyzed.  

The diagnosis was paralysis of the left upper extremity from 
the shoulder to the hand, except for the thumb.  The examiner 
was unable to make the causal connection between the edema in 
service and the current residuals.  There was no soft tissue 
swelling present.  He did exhibit paralysis and there was 
some atrophy present, but not markedly so.  The left hand was 
smaller than the right, but the intrinsic musculature was 
still present.  It was at least as likely as not that the 
identified residuals were due to the inservice injury of the 
left hand.  

On a VA neurological examination in November 1999, the 
veteran stated that his left hand had been cut by glass, and 
that he had picked glass out of it for years.  He stated that 
swelling began immediately after the 1957 accident, but that 
the hand weakness began about one to six months after the 
injury.  On examination, there was no evidence of any loss or 
skin appendages, shininess, puffiness, edema, or nail 
changes.  He did not have any contracture or resistance to 
passive range of motion of the fingers, thumbs, or wrist.  He 
was hyperaphic to touch at times, but not in a consistent 
manner.  On muscle group testing, he provided 0/5 effort at 
the deltoid, biceps, triceps, wrist extensors, flexors and 
grasps.  After the examination, the impression was that there 
was no evidence of chronic changes of disuse that would 
accompany a left upper extremity weakness on the basis of 
stroke or upper motor neuron findings, and there was no 
evidence of a flaccidity of the left upper extremity to 
suggest nerve severance.  

Nerve conduction velocity test disclosed sensory motor 
polyneuropathy.  X-rays of the left hand did not show any 
evidence of degenerative joint disease, acute fracture or 
dislocation.  

On an addendum in December 1999, the examiner noted that the 
nerve conduction study results indicated electrophysiology 
findings of sensorimotor polyneuropathy of the left upper 
extremity affecting both the median and ulnar nerves, both 
sensory and motor functions.  The examiner concluded that:  

Such findings are indicative of more 
generalized neuropathic process and are 
not consistent with a hand injury in 
which, most typically, some, but not all 
of the nerves would be affected, given 
that the hand is still structurally intact 
and that the injury occurred to the dorsal 
surface in the form of glass penetrating 
the skin and being lodged in the 
subcutaneous tissues.  A glass injury 
would cause transection of the nerve and 
the absence of conductions, whereas the 
nerve conduction studies indicate that 
nerve conductions are present, but slowed.

The nerve conduction studies show that the 
nerve continuity has not been disrupted, 
as would occur in an injury in which the 
nerve was cut by glass.

The muscle injury examiner also prepared an addendum in 
December 1999, reporting being at a loss to explain the 
paraplegia of the entire left upper extremity when only the 
left hand had been injured in the jeep injury, and referred 
to the neurologist's review.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

The veteran's service-connected scars of the left hand have 
been evaluated as noncompensably disabling under 38 C.F.R. 
Part 4, Code 7805, which provides for scars to be rated based 
on limitation of the affected parts.  In its decision, the 
Court, observing that the Board had failed to adequately 
discuss Diagnostic Code 7805, determined that the part 
affected by the veteran's scars was the left hand, and, 
accordingly, identified that portion of the rating schedule 
pertaining to muscle injuries of the forearm and hand, 
contained in Diagnostic Codes 5307, 5308, and 5309, as 
applicable.  The Court noted that DC 5307 pertained to 
flexion of the wrist and fingers; DC 5308 addressed extension 
of the wrist, fingers, and thumb, and DC 5309 applied to 
limitation of function of the "grasping movements" of the 
forearm muscles, "supplemented by the intrinsic muscles [of 
the hand] in delicate manipulative movements."  In 
particular, the criteria in Diagnostic Code 5309 were thought 
to be relevant, because the veteran had been "asserting grip 
loss as a residual of his in-service hand injury since his 
original 1957 claim, submitted three months after 
discharge." 

Subsequent to the Court's decision, several examinations have 
been conducted, summarized above, to address the matters 
raised by the Court.  These examinations, conducted in 1998 
and 1999, noted grip strength ranging from no grip to 2/5.  
Although "some" atrophy was noted on the November 1999 
muscles examination, it was noted that the intrinsic 
musculature was still present.  The neurological examination 
at that time noted that chronic changes of disuse were not 
seen, and felt that the weakness was "difficult to explain" 
in light of the history and the lack of muscle wasting or 
contracture.  Nevertheless, nerve conduction studies in 
December 1999 showed a generalized polyneuropathy in the left 
upper extremity.  Thus, while it appears that the level of 
weakness demonstrated by the veteran on the several 
examinations does not correspond to the objective findings, 
there is a polyneuropathy present.  Further, the reflex 
sympathetic dystrophy diagnosed in 1990 was not shown on any 
of the 1998 and 1999 examinations.  

However, before the level of impairment can be assessed, the 
extent to which any such symptoms can be considered to be 
residual of his inservice injury, or resultant scarring, must 
be determined.  As can be seen from the evidence above, the 
veteran's initial inservice injury was described, on several 
occasions, as consisting of superficial cuts and abrasions, 
and was eventually noted to be healed.  After service, and 
approximately three months after the injury, the veteran 
filed a claim, claiming his left hand grip was weak.  An 
examination two months later did not reveal objective 
evidence of weakness; however, in February 1961, a private 
doctor reported "some" weakness in the left hand grip.  
From 1990 to the present, weakness in the left arm, and then 
weakness in the entire left arm, were noted; in 1998, 
weakness in the entire upper and lower extremities of the 
left side was noted.  However, significant muscle wasting or 
contractures have not been shown.  

In determining whether, or to what extent, this disability is 
associated with the veteran's service-connected scars of the 
left hand, the evidence in the veteran's favor consists of 
his October 1957 statement claiming that he had weakness in 
the left hand, Dr. Jarrell's 1961 statement that the veteran 
had some weakness in the left hand grip, due to his inservice 
accident, and a VA examination of the hand in June 1998, 
which resulted in a diagnosis of paralysis of the left hand 
with sensory retention, post-traumatic.  In addition, the 
muscles examiner in November 1999 initially concluded that it 
was at least as likely as not that the identified residuals 
were due to the inservice injury of the left hand.  

Evidence against such a conclusion consists of the absence of 
any objective evidence of weakness on the December 1957 VA 
examination, and normal findings in service, after the 
abrasions and lacerations had healed.  The muscles examiner, 
in November 1999, concluded that the edema present in service 
was not responsible for any of the current disability.  In 
addition, the VA neurology evaluation prepared in November 
and December 1999 ultimately concluded that the 
polyneuropathy was of a generalized process, with slowed 
conductions, which was not consistent with the hand injury, 
which would have been more likely to cause injury to some, 
but not all, of the nerves, and cause total absence of 
conductions in the affected nerves, rather than a slowing.  
Additionally, in December 1999, the muscles examiner replied 
he was at a loss to explain the paraplegia of the entire left 
upper extremity when only the left hand had been injured in 
the jeep injury.  

In evaluating the weight to be assigned to this evidence, it 
is significant to note that the only examiner to provide a 
rationale for the opinion was the neurology examiner in 
November and December, 1999.  The neurology examiner 
explained that, in an injury as described by the veteran, 
most typically, some, rather than all, of the, nerves would 
be affected, and that the affected nerves would have an 
absence of conductions, whereas the nerve conduction studies 
indicate that nerve conductions were present, but slowed.  In 
contrast, the muscles examiner not only failed to provide any 
rationale for his opinion that a causal connection was at 
least as likely as not, but, when asked to provide such a 
rationale, withdrew from his earlier conclusion that it was 
at least as likely as not that there was a connection.  
Consequently, the Board finds that the weight of the evidence 
is against a finding that the impairment in the veteran's 
left upper extremity is due to his service-connected left 
hand injury residuals.  

The Board notes, however, that this does not rule out a claim 
for service connection for the left upper extremity 
disability on the basis of direct service incurrence, based 
upon his contentions that he began experiencing loss of grip 
strength in service, and, as noted in the "INTRODUCTION" 
section above, the matter is referred to the RO for 
appropriate action.  

Accordingly, since the weight of the medical evidence 
attributes the weakness in the left hand to a polyneuropathy 
which is not due to the service-connected injury residuals, 
including scarring, the criteria for a compensable rating 
based on muscle injury, set forth in diagnostic codes 5306, 
5307, and 5308, have not been met.  Similarly, the criteria 
for a compensable rating under diagnostic codes 8512, 8513, 
8514, 8515, and 8516, which pertain to neurological 
impairment of peripheral nerves involving the function of the 
hand, are not met for the same reasons.  

A 10 percent rating may also be assigned for superficial, 
poorly nourished scars, with repeated ulceration, or 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7803, 7804 (1999).  
According to the June 1998 hand examination, the scarring, on 
the dorsum of the left hand, was not painful, keloid, or 
adherent, and did not limit the motion of parts involved.  
Although a June 1998 X-ray was interpreted as showing 
arthritis in the hand, it was noted to be "primary" 
arthritis, rather than secondary or post-traumatic.  The 
November 1999 muscles examination noted the scar on the 
dorsum of the left hand to be nontender and "insignificant 
in appearance," with no tissue loss or adhesions.  Tendon 
damage was questionable.  Although it was noted that bone or 
nerve damage was "not determined" as discussed, other 
examinations have ruled out bone or nerve damage.  Whether 
there was tendon damage was noted to be "questionable;" 
however, no examination has identified any specific tendon 
damage, contemporaneously with the accident or afterward.  
Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for a 
compensable rating.  38 C.F.R. § 4.7 (1999).  

Preliminary review of the record reveals that the RO did not 
address referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

ORDER

A compensable evaluation for scars of the left hand is 
denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 

